MallaRD, C.J.
Defendant was represented in Superior Court by Mr. Kenneth M. Carrington. In defendant’s brief it is asserted that Mr. Carring-ton was subsequently appointed district court judge before filing a brief herein and that defendant’s present attorney was substituted.
On the record in this case no error is asserted. The appeal itself is treated as an exception to the judgment. 1 Strong, N.C. Index 2d, Appeal and Error, § 26, p. 152.
The plea of guilty was freely, understandingly and voluntarily made. The warrant is in proper form. The judgment is in proper form and is supported by the warrant and the plea. The sentence imposed is not excessive. No prejudicial error appears on this record.
Affirmed.
Morris and Hedrice, JJ., concur.